DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 5/25/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-10, 12-14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima et al. (U.S. 2014/0146493 A1).
Nagashima et al. disclose the following claimed limitations:
Regarding independent Claim 1, a recording device (1, §0059 and Figs. 1-4) comprising: 
a housing (2) including a recording mechanism unit configured to perform recording on a target recording medium (§0060 and Figs. 1-4); and 

    PNG
    media_image1.png
    580
    564
    media_image1.png
    Greyscale

a recording mechanism unit cover configured to rotate, by a rotational shaft (2a) along a first side surface of the housing (e.g. rear surface extending in left-right direction in Figs. 1-3), between an open state of an upper surface of the housing being open and a closed state of the upper surface of the housing being closed (§0061 and Figs. 1-3), wherein 
a part of the recording mechanism unit cover is configured to be inside the housing in the closed state (Fig. 1) and 
a second side surface and a third side surface of the recording mechanism unit cover that intersect the first side surface of the housing in the closed state are provided with a rib configured to support a second side surface or a third side surface of the housing that intersects the first side surface of the housing (see modified Fig. 3 in the previous page of this document).
Regarding independent Claim 7, a recording device (1, §0059 and Figs. 1-4) comprising: 
a housing (2) including a recording mechanism unit configured to perform recording on a target recording medium (§0060 and Figs. 1-4); and 
a recording mechanism unit cover configured to rotate, by a rotational shaft (2a) along a first side surface of the housing (e.g. rear surface extending in left-right direction in Figs. 1-3), between an open state of an upper surface of the housing being open and a closed state of the upper surface of the housing being closed (§0061 and Figs. 1-3), wherein 
a part of the recording mechanism unit cover is configured to be inside the housing in the closed state (Fig. 1), 
at least one of a second side surface and a third side surface of the recording mechanism unit cover that intersect the first side surface of the housing in the closed state, and the second side surface and the third side surface of the housing that intersect the first side surface of the housing is provided with a rib configured to support the second side surface or the third side surface of the housing or the recording mechanism unit cover (see modified Fig. 3 in the previous page of this document), 
the housing includes a notch portion in the second side surface and the third side surface of the housing that intersect the first side surface of the housing (Fig. 3), and 
the recording mechanism unit cover includes a protruding portion exposed from the notch portion and protruding from the second side surface and the third side surface of the recording mechanism unit cover and a recessed portion recessed in a concave shape on a lower side of the protruding portion (Fig. 3)
Regarding Claim 9, wherein the rib is covered by the second side surface and the third side surface of the housing in the closed state (Fig. 1).
Regarding Claim 10, wherein the second side surface and the third side surface of the housing are each integrally formed (Figs. 1, 3) and 
the second side surface and the third side surface of the housing are each supported by a plurality of the ribs in the closed state (Fig. 1, see also modified Fig. 3 above).
Regarding Claim 12, wherein the rib configured to support the second side surface of the housing and the rib configured to support the third side surface of the housing are disposed symmetrically with respect to an imaginary line orthogonal to the first side surface of the housing (Fig. 1, see also modified Fig. 3 above).
Regarding Claim 13, wherein the second side surface and the third side surface of the recording mechanism unit cover are coupled to at least one of a first side surface and a fourth side surface of the recording mechanism unit cover that intersect the second side surface and the third side surface (Figs. 1, 3).
Regarding Claim 14, wherein the second side surface and the third side surface of the housing include a curved surface that curves toward at least one of the first side surface and a fourth side surface (e.g. bottom or front) of the housing that intersect the second side surface and third side surface of the housing, and are coupled to the first side surface and the fourth side surface of the housing (e.g. filleted edges in Figs. 1, 3).
Regarding Claim 16, wherein the recording mechanism unit cover includes an operation unit (5) rotatably coupled to the recording mechanism unit cover (§§0061-0064 and Fig. 1) and 
an engaging portion (704) engageable with the housing, the housing includes an engaged portion (705) engaged with the engaging portion in the closed state, one of the engaging portion and the engaged portion has a convex shape and the other has a concave shape (§§0061-0064 and Figs. 1, 19-22), and 
a biasing member (17) configured to bias one of the engaging portion and the engaged portion to the other is provided to the housing (§0064 and Figs. 19-22).
Regarding Claim 20, wherein another part of the recording mechanism unit cover is configured to be outside the housing in the closed state (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (U.S. 2014/0146493 A1) in view of Takamtsu (U.S. 2001/0017438 A1).
Nagashima et al. disclose the following claimed limitations:
Regarding Claim 2, all limitations of Claim 1, from which this Claim depends;
wherein the rib is provided to a second side surface and a third side surface of the main body portion, and a height of the rib in a thickness direction of the main body portion overlaps a height of the main body portion (see modified Fig. 3 above).
Regarding Claim 3, wherein the housing includes a notch portion at the second side surface and the third side surface of the housing that intersect the first side surface of the housing (Fig. 3), 
the main body portion includes a protruding portion (20A-B) exposed from the notch portion and protruding from the second side surface and the third side surface of the main body portion (§0072 and Figs. 2-3), and 
a protruding dimension of the rib protruding from the second side surface and the third side surface of the main body portion is smaller than a protruding dimension of the protruding portion (Fig. 3).
Regarding Claim 4, wherein the main body portion includes a recessed portion recessed in a concave shape on a lower side of the protruding portion (rearward portions of the guide members 20A-B, Figs. 2-3).
Regarding Claim 5, wherein the rib is provided between the rotational shaft and the protruding portion (Figs. 2-3).
Regarding Claim 6, wherein the protruding portion is further provided between the ribs (Figs. 2-3).
Regarding Claim 8, wherein the rib is provided to at least one of a second side surface and a third side surface of the main body portion, and the second side surface and the third side surface of the housing, and 
a height of the rib in a thickness direction of the main body portion overlaps a height of the main body portion in the closed state (Figs. 1-3, also see modified Fig. 3 above).
Nagashima et al. does not disclose the following claimed limitations:
Regarding Claim 2, wherein the recording mechanism unit cover includes a scanner unit including a main body portion provided with a scanner bed for placement of an original document and a scanner bed cover for opening and closing the scanner bed, and configured to scan the original document.
Regarding Claim 8, wherein the recording mechanism unit cover includes a scanner unit including a main body portion provided with a scanner bed for placement of an original document and a scanner bed cover for opening and closing the scanner bed, and configured to scan the original document.
Takamtsu discloses the following claimed limitations:
Regarding Claim 2, wherein the recording mechanism unit cover includes a scanner unit (1) including a main body portion (10) provided with a scanner bed (11) for placement of an original document and a scanner bed cover (7) for opening and closing the scanner bed, and configured to scan the original document (§§0039-0040 and Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the scanner unit of Takamtsu to the recording device of Nagashima et al. to render it capable of scanning a document.
Regarding Claim 8, wherein the recording mechanism unit cover includes a scanner unit (1) including a main body portion (10) provided with a scanner bed (11) for placement of an original document and a scanner bed cover (7) for opening and closing the scanner bed, and configured to scan the original document (§§0039-0040 and Figs. 1, 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the scanner unit of Takamtsu to the recording device of Nagashima et al. to render it capable of scanning a document.
Allowable Subject Matter
Claims 11, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 11 is the inclusion of the limitations of a recording device including when the recording mechanism unit cover is changed in position from the open state to the closed state, the second side surface and the third side surface of the housing are supported in sequence from the rib near the rotational shaft. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 15 and 18-19 is the inclusion of the limitations of a recording device including an inclined surface continuous with an upper end portion or a lower end portion of the flat surface and having a distance from a surface supported by the rib that gradually increases as the distance from the flat surface increases. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 17 is the inclusion of the limitations of a recording device including wherein the convex shape includes an apex protruding in a direction parallel with an installation surface of the recording device in the closed state, an upper inclined surface inclined toward the apex, and a lower inclined surface inclined toward the apex, and an upper surface inner angle formed by the parallel direction and the upper inclined surface is more acute than a lower surface inner angle formed by the parallel direction and the lower inclined surface. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/
Examiner, Art Unit 2853                                                                                                                                                                                         


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853